Name: COMMISSION REGULATION (EC) No 488/97 of 17 March 1997 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 76/2 EN Official Journal of the European Communities 18 . 3 . 97 COMMISSION REGULATION (EC) No 488/97 of 17 March 1997 on the supply of vegetable oil as food aid the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); Whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either rapeseed oil or sunflower oil ; whereas the contract for the supply of such each lot is to be awarded to the tenderer submitting the lowest tender; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements . Tenders relating to the lots specified in the Annex shall cover either rapeseed oil or sunflower oil . Tenders shall be rejected unless they specify the type of oil to which they relate . For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7 . 1996, p. 1 . (2) OJ No L 204, 25. 7. 1987, p. 1 . b) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 18 . 3 . 97 EN Official Journal of the European Communities No L 76/3 ANNEX LOT A 1 . Operation Nos ('): 131 /96 (Al ); 132/96 (A2); 133/96 (A3); 136/96 (A4); 134/96 (A5); 137/96 (A6) 2 . Programme: 1996 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel : (39-6)57 971 ; telex : 626675 WFP I) 4. Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : Al : Nicaragua; A2: Honduras; A3 : Guatemala; A4: Bolivia ; A5 : Madagascar; A6: Rwanda 6. Product to be mobilized : vegetable oil : refined rapeseed oil or refined sunflower oil 7. Characteristics and quality of the goods ( 3 ) f) (8): see OJ No C 114, 29 . 4. 1991 , p. 1 ( III . A ( 1 ) (a) or (b)) 8 . Total quantity (tonnes net): 1 257 9 . Number of lots : 1 in 6 parts (Al : 483 tonnes ; A2: 153 tonnes; A3 : 200 tonnes; A4: 262 tonnes ; A5: 65 tonnes; A6: 94 tonnes) 10 . Packaging and marking (*): see OJ No C 267, 13 . 9 . 1996, p. 1 ( 10.4 A, B and C.2) see OJ No C 114, 29 . 4. 1991 , p . 1 ( III.A. (3)) Language to be used for the marking: Al  A4: Spanish ; A5 -f A6 : French 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing ar ­ rangements . 12 . Stage of supply: free at port of shipment ( 10) 13 . Port of shipment:  14 . Port of landing specified by the recipient:  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 28 . 4  18 . 5 . 1997 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 1 . 4. 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 15 . 4 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment: 12 . 5  1 . 6 . 1997 (c) deadline for the supply:  22. Amount of tendering security: ECU 15 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24 . Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200 , B- 1 049 Brussels (telex : 25670 AGREC B; fax : (32-2) 296 70 03/296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer ("):  No L 76/4 EN Official Journal of the European Communities 18 . 3 . 97 LOTS B, C 1 . Operation Nos ('): 130/96 (B); 138/96 (C) 2. Programme: 1996 3 . Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39-6) 57 97 1 ; telex : 626675 WFP I) 4. Representative of the recipient: B : Attn . WFP Representative, 1191 Corniche El Nil , Boulak, Cairo C: WFP Yemen , Attn . Country Director, Khorashi Bldg, Siteen Street, Sana'a 5 . Place or country of destination (5): B : Egypt; C: Yemen 6. Product to be mobilized: vegetable oil : refined rapeseed oil or refined sunflower oil 7. Characteristics and quality of the goods (3) f) (s): see OJ No C 114, 29 . 4. 1991 , p. 1 ( III . A ( 1 ) (a) or (b)) 8 . Total quantity (tonnes net): 487 9. Number of lots: 2 (B : 250 tonnes ; C: 237 tonnes) 10 . Packaging and marking (6) (9): see OJ No C 267, 13 . 9 . 1996, p. 1 ( 10.4 A, B and C.2) see OJ No C 114, 29 . 4. 1991 , p. 1 ( III.A. 3)) Language to be used for the marking: English 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: B : Alexandria; C : Hodeidah 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 28 . 4  11 . 5 . 1997 18 . Deadline for the supply: 1 . 6 . 1997 19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 1 . 4. 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 15 . 4 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 12  25. 5 . 1997 (c) deadline for the supply: 15 . 6 . 1997 22. Amount of tendering security: ECU 15 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard, Batiment Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Brussels (telex : 25670 AGREC B: fax : (32-2) 296 70 03/296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer (4):  18 . 3 . 97 fENl Official Journal of the European Communities No L 76/5 Notes: (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( 5) Commission delegation to be contacted by the successful tenderer: OJ No C 1 14, 29 . 4 . 1991 , p. 33 . (6) Notwithstanding OJ No C 114, point III.A(3)(c) is replaced by the following: ' the words "European Community"'. The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate . (8) Tenders shall be rejected unless they specify the type of oil to which they relate . (9) The free holding period for containers must be at least 15 days . ( 10) Notwithstanding Article 7 (3)(d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area .